Title: From Thomas Jefferson to John Jay, 3 January 1783
From: Jefferson, Thomas
To: Jay, John


        
          Sir
          Philadelphia Jan. 3. 1783.
        
        Having arrived here a few days ago in order to proceed to Europe, I had hoped to have been able to accompany the Generals Rochambaud and Chastellux, the latter of whom is so kind as to undertake the delivery of this. But their vessel sails before I can be ready. I shall follow however in a very few days and may perhaps have the pleasure of being with you as soon as this will. Had I joined you at a more early period I am sure I should not have added to the strength of the commission and, coming in at the eleventh hour, I can propose no more than to avoid doing mischeif. I am told that a new article of instruction is making out by Congress, but that it is not of a nature to produce difficulty. I had entertained a thought of so far presuming on our former acquaintance as to have asked the favor of you to engage for me a proper lodging, convenient to yours (Dr. Franklin, I understand, continues at Passy) and perhaps, encouraged by Mr. Izard who is here, I should have proposed the Hotel de Vendosme if there should  be spare apartments as being recommended by the additional circumstance of Mrs. Izard’s being in it with her family, with whom a little motherless daughter accompanying me might sometimes be permitted to associate. But expecting almost to accompany this letter I cannot resolve to give you the unreasonable trouble of doing for me what I shall so immediately be on the spot to do for myself. We are told here that Mr. Laurens declines acting in the commission and that Mr. Adams continues still at the Hague. I beg you to accept a sincere assurance of the high respect & esteem with which I have the honour to be Sir Your most obedient & most humble servt.,
        
          Th: Jefferson
        
      